—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered October 10, 2000 in St. Lawrence County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this habeas corpus proceeding challenging his continued incarceration following his plea of guilty to violating a special condition of his conditional parole release. During the pendency of petitioner’s appeal to this Court from the dismissal of the proceeding, petitioner was released on parole supervision. Habeas corpus relief is, consequently, no longer available and this appeal has been rendered moot. Finding no exception to the mootness doctrine, the appeal is dismissed (see, People ex rel. Faison v Travis, 277 AD2d 916, lv denied 96 NY2d 705; People ex rel. Campbell v Filion, 255 AD2d 915; People ex rel. Bressette v Superintendent of Great Meadow Correctional Facility, 175 AD2d 961, 962).
Cardona, P. J., Mercure, Peters, Spain and Mugglin, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.